       Case 2:19-cv-04671-GEKP Document 29 Filed 10/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMAR GRIFFIN,
                      Plaintiff                            CIVIL ACTION

               v.

LT. MOODY, et al.,                                         No. 19-4671
                      Defendants

                                     9     QRDER

       AND NOW, this        J)~a'?ornctober, 2020, upon consideration of the Court's prior

Order dismissing Mr. Griffin's Claim for Deliberate Indifference (Doc. No. 11), Defendants'

Motion to Dismiss the Amended Complaint (Doc. No. 18), the Court's prior Orders extending

Mr. Griffin's time to respond (Doc. Nos. 19, 20, 21, 22, 23, 24, 25), and the Court's prior Order

denying Mr. Griffin's Request for Additional Time (Doc. No. 26), it is ORDERED that

Defendants' Motion (Doc. No. 18) is DEEMED MOOT in part and DENIED in part.




                                               1
